Title: To Benjamin Franklin from George Arnold, 27 December 1777: résumé
From: Arnold, George
To: Franklin, Benjamin


<Mainz, December 27, 1777, in German: Germany in general and this region in particular wait impatiently for news of the brave Arnold’s exploits. He may be a native of this city. If he is the son of a butcher here, if he was once a Franciscan monk, if he went to America with Montgomery in 1773 and wrote me then, if he got a papal dispensation to leave his order, I am his father; late in life I have raised a son to defend American freedom. I have heard nothing from him, but Arnold’s campaigns as described to me sound like his, and a copperplate of General Arnold made in 1776 strongly resembles him. Many say, however, that the General was born in New England. Much hangs on the issue: my children’s inheritance will be complicated unless their sibling’s whereabouts can be determined.>
